DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group 1, claims 1-10 in the reply filed on 12/22/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-10 and 21-23 will be examined on the merits herein.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/7/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gary-Bobo ("Cancer therapy improvement with mesoporous silica nanoparticles combining targeting, drug delivery and PDT, cited on IDS filed 5/7/2019) in view of Canham et al. (US 2011/0236493, cited on IDS filed 5/7/2019) in view of Shoaf ("Prebiotic Galactooligosaccharides Reduce Adherence of Enteropathogenic Escherichia coli to Tissue Culture Cells", cited on IDS filed 5/7/2019) as evidenced by Oligomate (https://www.yakult.co.jp/ypi/en/product/ori.html).
Gary-Bobo teaches mesoporous silica nanoparticles covalently encapsulating fluoresceine or a photosensitizer, functionalized with galactose on the surface and loaded with the anti-cancer drug camptothecin (see abstract).  Gary-Bobo teaches that the galactose-functionalized MSN were uptake by colorectal cancer cells by galactose receptors (see abstract). Gary-Bobo teaches a pore diameter of 2.76nm and a diameter of 245nm (see page 510).  Gary-Bobo teaches that the mesoporous silica nanoparticles are dried to a powder (see page 511, first column).
Gary-Bobo does not teach an oligosaccharide, at least one of the monosaccharides are galactose.
Canham et al. teaches a consumer care composition or a food composition comprising a mesoporous microparticulate material (see abstract).  Canham et al. teaches that the pores of the material are loaded with at least one ingredient and the loaded mesoporous microparticulate material is encapsulated by a capping layer (see abstract).  Canham et al. teaches mesoporous silica particles (see claim 9 and [0018]), which can be nanoparticulate (see [0019]), which can be loaded and capped with a prebiotic (see [0047], [0066], and [0088]). Canham et al. teaches that the release of the loaded ingredient can be triggered by enzymes or bacteria present at the intended site of use (see [0058]), that food ingredients can be released on contact with the 
Shoaf et al. teaches galactooligosaccharides are known prebiotics (see abstract). Shoaf et al. teaches galactooligosaccharides contains 55% GOS with glucose, galactose, and lactose making up the remaining 45%
Regarding claims 1-3, it would be obvious to a person of ordinary skill in the art to utilize a probiotic as taught by Canham, such as the galactooligosaccharides taught by Shaof et al. on the particle of Gary-Bobo.  One would be motivated to do so with a reasonable expectation of success as Canham teaches mesoporous silica particles can be capped with a prebiotic for delivery of an active and Gary-Bobo teaches a similar mesoporous silica particles with an active agent for delivery.
Regarding claim 4, Gary-Bobo teaches a diameter of 245nm (see page 510)
Regarding claim 5, Gary-Bobo teaches mesoporous silica (see abstract).
Regarding claim 6, Gary-Bobo teaches a photosensitizer (see abstract).
Regarding claim 7, Gary-Bobo teaches camptothecin (see abstract).
Regarding claim 8, Gary-Bobo the anti-cancer drug camptothecin, which reads on being formulation as a pharmaceutical composition (see abstract).  
Regarding claim 9, Gary-Bobo teaches that the mesoporous silica nanoparticles were applied as a solution in units of µg/mL (see page 511, first column), which the liquid can reasonably be considered an excipient as the mesoporous silica nanoparticles were dried to a powder(see page 511, first column).

Regarding claim 21, Canham et al. teach that the mesoporous support can comprise 1 to 40 wt % or 20 to 50 wt % loaded ingredient (see [0042]-[0044]).  It would be obvious to a person of ordinary skill in the art to utilize 1 to 40 wt % or 20 to 50 wt % loaded ingredient as taught by Canham on the particle of Gary-Bobo.  One would be motivated to do so with a reasonable expectation of success as Canham teaches similar particles and teaches that they can be loaded with 1 to 40 wt % or 20 to 50 wt % ingredient.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 22-23, it would be obvious to a person of ordinary skill in the art to utilize galactooligosaccharides Oligomate as taught by Shoaf et al. on the particles of Gary-Bobo.  One would be motivated to do so with a reasonable expectation of success as Shoaf et al. teaches that galactooligosaccharides with galactose, glucose, galactose, and lactose are known prebiotics, and Canham teaches mesoporous silica particles can be capped with a prebiotic for delivery of an active and Gary-Bobo teaches a similar mesoporous silica particles with an active agent for delivery.  It is noted that Oligomate is a commercial product which contains 1-3 monosaccharide units (see Oligomate).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Melissa L Fisher/Primary Examiner, Art Unit 1611